Citation Nr: 1207256	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychotic disorder, schizophrenia, delusional disorder, and a personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2009, the Veteran presented personal testimony before the undersigned Acting Veterans Law Judge. 

The Board remanded this claim in September 2009 and again in September 2010 for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The Veteran submitted written statements received by the Board in December 2011 via facsimile noting that the Chancellor to North Carolina Central University can be his "witness to being hazed or harassed during my VA claims for PTSD."  The Veteran further checked on the Supplemental Statement of the Case Notice Response Form that he did not have any other information or evidence to submit.  It is not entirely clear that the Veteran's statement is relevant to his service connection claim for a psychiatric disorder, as the issue at hand is whether he has a current psychiatric disability that can be related to his military service.  Thus, a remand, pursuant to 38 C.F.R. § 20.1304 is not necessary.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against a finding that the Veteran has PTSD due to an in-service stressor.

2.  There is no competent and credible evidence that a psychosis was manifested to a compensable degree within one year following discharge from service.

3.  The preponderance of the competent and credible evidence is against a finding that the Veteran has any acquired psychiatric disability, to include one which is attributable to service.  

4.  A personality disorder is not a disability for which service connection may be granted.

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, psychotic disorder, schizophrenia, and delusional disorder, was not incurred in or aggravated by military service; and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2011).

2.  A personality disorder is not diseases within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  However, the notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in June 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, including a claim for service connection for PTSD, and the relative duties of VA and the claimant to obtain evidence.  It also informed the Veteran of how disability evaluations and effective dates are assigned.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Additionally, there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA medical records, private medical records, multiple submissions from the Veteran, and VA examination reports.  There is no indication in the record of any outstanding relevant evidence.

The Board finds that there has been substantial compliance with both the September 2009 and September 2010 remands.  In the September 2009 remand, the Board requested that the RO (1) inform the Veteran that he could submit lay statements regarding the alleged events in service; (2) contact a private facility to obtain any additional records; (3) provide the Veteran with a VA examination and obtain a medical opinion; and then (4) readjudicate the issue on appeal.  In November 2009, the RO (via the Appeals Management Center (AMC)) informed the Veteran that he could submit lay statements.  In December 2009, it requested the medical records from the private facility, which responded that the records had been destroyed.  In March 2010, the Veteran was provided with a VA examination, and the examiner provided a medical opinion.  The RO then readjudicated the claim in May 2010.

In the September 2010 remand, the Board found that clarification was needed from the March 2010 VA medical opinion.  It also asked for the RO to attach a copy of the June 2006 VCAA letter, as it was not in the claims file.  VA provided a copy of the June 2006 VCAA letter, and an addendum was obtained by the March 2010 VA examiner in July 2011.  There, the examiner addressed the specific questions the Board had asked in the September 2010 remand.  The examination reports together contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994). 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran states that he has a psychiatric disorder that he developed from one or more incidents in service.  In a VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), submitted in June 2006, the Veteran wrote that while on a weekend pass, he along with two others from his company were leaving an eating establishment, when seven or eight "hoodlums" surrounded them.  He stated the other two individuals ran while he stayed to ward off the attackers and lost his footing and fell to the ground.  He wrote that he was "savagely" and "viciously" kicked many times and that when his attackers thought he was either "incapacitated or DEAD," they stole his wallet and watch.  In a December 2007 letter, a private physician stated that the Veteran's problems started when he was in service and was robbed and "almost killed in 1967."  In a March 2008 statement, the Veteran reported he was assaulted, battered, and robbed while on a military pass on or near 18th Street.  

At an August 2009 hearing before the Board, the Veteran testified that one weekend, a group of four comrades went out and that a group of eight to 10 people surrounded them and threatened them and that the Veteran was unable to run fast enough to escape from the situation.  He stated that he fell to the ground and was kicked several times and that his wallet and watch were stolen.  The Veteran stated he was able to gather his composure and walk away.  He returned to a hotel and a fellow comrade, JR, was there and saw that the coat he had loaned the Veteran was torn.  The Veteran stated he made a report to the police department and was told by the police that someone had been killed in that same area where the Veteran was attacked.  The Veteran testified that he had developed PTSD from this incident in service.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis using the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Id. at 496-97.

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Congenital or developmental defects such as personality disorders are not diseases or injuries within the meaning of the applicable legislation on VA compensation benefits, and service connection is prohibited for personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008); Beno v. Principi, 3 Vet. App. 439 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

Where the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other credible evidence that supports and does not contradict the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The amendment would not apply to the Veteran's claim, as he does not allege his stressor is related to the fear of hostile military or terrorist activity as contemplated by the regulation.  Thus, the Board will not apply these provisions to the Veteran's claim.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a psychiatric disorder, however diagnosed, to include PTSD, psychotic disorder, schizophrenia, delusional disorder, and a personality disorder.  

Initially, the Board does not accept the Veteran's report of the in-service stressor where he claims he was threatened and kicked by a group of people.  The Veteran has submitted several cassette tapes of a phone conversation between him and JR (the cassette tapes are of all the same conversation).  The Veteran asked JR if he remembered the Veteran coming back to the hotel after the attack, and JR stated that he remembered he had loaned the Veteran his jacket and that the Veteran returned and the jacket was torn.  He added, "That's all I recall."  He could not confirm the Veteran's allegation of having been beaten up.  

The reason the Board does not find such story credible is because the contemporaneous service treatment records do not corroborate the Veteran's story.  For example, the Veteran has described the attack as being quite violent.  He has written that his attackers thought they had incapacitated him or killed him at the time they stole his wallet and watch.  However, at service separation, he completed a Report of Medical History, and nowhere did he report injuries sustained in that attack.  See id.  His allegations have been that he was severely beaten by these individuals, but when completing the part that asks him about his medical history, there was nothing to indicate that the Veteran had sustained any injuries from a fight.  He checked, "Yes" to a history of sinusitis and appendicitis.  See Item # 20.  In item # 33, it asked the Veteran if there was any illness or injury other than those already noted, and he checked, "No."  In Item # 33, "Physician's summary and elaboration of all pertinent data (Physician shall comment on all positive answers in items 20 thru 38)," the examiner wrote, "Sinusitis, year round, 'stuffy nose'.  [Tonsillectomy and adenoidectomy at age 13, [no consequences, no sequelae].  Appendicitis. [no consequences, no sequelae].  No other significant medical or surgical history."  See id.  (Italics in original.)

Thus, the Veteran had an opportunity to report being attacked during service and yet he denied any other disease or injury other than appendicitis, tonsillectomy and adenoidectomy, and sinusitis.  The Board accords this statement from the Veteran high probative value, as he made it contemporaneously with his service.  It is not that the Board finds the record is silent in addressing the alleged incident but rather that the Veteran affirmatively denied any such incident; otherwise, he would have reported it.  The reason the Board makes this conclusion is that based on the Veteran's description as to the severity of the incident that he was beaten to the point that his perpetrators thought he was incapacitated or dead, it would have been likely that he would have reported this incident at service discharge.

The Board does not find that JR remembering that the jacket the Veteran was wearing (which was JR's) had been ripped is corroboration of the stressor.  There are many possible reasons for why the jacket was ripped.  Had the Veteran been kicked and beaten as badly as he has described and told JR that he was going to the police department to file a report, the Board finds it is reasonable to conclude that JR would have remembered more facts than just the jacket being ripped.

Finally, the fact that the police department had no report of the incident further supports the Board's conclusion that the stressor did not occur.  The police were unable to find either a report filed by the Veteran or evidence that someone had been murdered.  Thus, the Veteran's in-service stressor is rejected as not credible.

As a result of this finding, the Board does not accept the diagnoses of PTSD by Dr. Jabbour or any VA medical professional, as they are based upon acceptance of the Veteran's in-service stressor, which the Board finds is not credible and has not been corroborated.  Moreau, 9 Vet. App. at 396 ("[T]he noncombat veteran's testimony alone is insufficient proof of a stressor.").  Therefore, service connection for PTSD cannot be granted.  38 C.F.R. § 3.304(f).

The Veteran has made allegations of a possible second in-service stressor, which involves racial tensions while he was stationed in Berlin.  He has submitted multiple pages from a statement he wrote, which appears to have been written around the time he was discharged from service.  Regardless, no medical professional has attributed a diagnosis of PTSD or any other psychiatric disorder to racial tensions in service. 

The Board finds that the March 2010 and July 2011 medical opinions by the same VA psychiatrist, wherein he diagnosed the Veteran with a personality disorder and specifically found that the Veteran had no Axis I diagnosis to be the most probative medical opinions in the claims file.  This examiner had an opportunity to review the claims file, and explained why he diagnosed a personality disorder.  For example, he wrote the following, in part:

[The Veteran] has a pervasive and enduring paranoia that seems to be disconnected to the particular environment or stressor.  He also manifests several grandiose language when referring to himself or his accomplishments.  His traits are not severe enough to warrant an Axis I diagnosis, such as schizophrenia, and his level of independent function supports this perspective.  

By definition, personality disorders are pervasive and enduring character patterns that are not caused by a specific environmental stimulus or stressor.  Therefore, [the Veteran]'s two reported stressors could not directly cause his personality disorder.

While [the Veteran] does report two noncombat stressors in the military, he does not appear to have any current psychopathology that was caused or worsened by his military service.

The March 2010 VA examination report shows that the examiner was fully aware of the facts in the claims file, as he addressed them in the examination report.  He found as fact that the Veteran did not have an acquired psychiatric disorder.  As noted above, the Board remanded this claim again in September 2010 because it was unclear in the March 2010 VA examination report whether the examiner found that the Veteran had PTSD symptoms.  In a July 2011 addendum, the examiner clarified his finding that the Veteran did not have PTSD and, instead, had a personality disorder.  

The Board thus finds that the preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, such as a psychotic disorder, schizophrenia, or delusional disorder.  This medical opinion is supported by the record.  For example, when the Veteran was hospitalized in 1982 for 10 days with paranoid and grandiose thinking, the examiners deferred an Axis I diagnosis.  Throughout the record, the evidence is filled with statements from the Veteran that exude paranoid and grandiose thinking.  Regardless, even if the Board accepted the other psychiatric diagnoses entered in the record (other than PTSD), no medical professional has attributed these diagnoses to the Veteran's service.  On this note, the earliest medical records wherein the Veteran was diagnosed with an Axis I diagnosis was in 1994, which is more than 20 years following service discharge.  Thus, there is no competent evidence that a psychotic disorder was manifested to a compensable degree within one year following service discharge.  

Accordingly, the Board finds as fact that the Veteran has a personality disorder, and service connection is prohibited for a personality disorder.  See 38 C.F.R. §§ 3.303(c), 4.9; Beno, 3 Vet. App. at 441.

On this note, the Board is aware that in the Report of Medical History completed by the Veteran at service entrance, he checked, "Yes" to ever having or having then frequent or terrifying nightmares and depression or excessive worry.  While one could argue that such could have been indicative of a pre-existing disability, the Board finds that in no way could the presumption of soundness be rebutted in this case.  See 38 U.S.C.A. § 1111. 

The Board has reviewed the lay statements submitted by the Veteran.  In one of the lay statements from CS, he claims that the Veteran has PTSD.  He acknowledged he was not a psychologist.  Thus, there is no evidence that CS has the training or the experience to diagnose the Veteran with PTSD.  To the extent that one would argue he has that experience, the Board accords the March 2010 and July 2011 addendum more probative value than CS's opinion, as the VA psychiatrist explained his reasons for finding that the Veteran does not have an Axis I diagnosis.  This same analysis applies to the Veteran's lay statements that he has PTSD or some other acquired psychiatric diagnosis.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, psychotic disorder, schizophrenia, delusional disorder, and a personality disorder is denied.



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


